DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 69 is objected to because of the following informalities:  in the last two lines of the claim it is believed that a word has been omitted. The line "the electrically conductive layer of the tissue" should be amended to read "the electrically conductive layer of the tissue container" instead. If this is not what was intended, it is suggested that these lines be addressed regardless since as written, "the electrically conductive layer of the tissue" lacks antecedent basis and further attempts to claim part of the human body (a layer of tissue).  Appropriate correction is required.
Claim 99 is objected to because of the following informalities:  line 6 of the claim omits a word in "the container". This line should be amended to read "the tissue container" in order to align with the naming convention established in claim 69.  Appropriate correction is required.
Claim 119 is objected to because of the following informalities:  in line 2 of the claim, a word is omitted in the phrase "the container". This line should be amended to read "the tissue container" in order to align with the naming convention established in claim 69.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 78, 82, 90, 121, and 123 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 78, 82, 90, 121, and 123 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Due to a lack of definition for this term, the ranges and amounts detailed in these claims are indefinite. It is suggested that the word "about" be removed from each of these ranges and amounts.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 69, 76-78, 80-82, 88-91, 99, 116 and 119-123 are rejectedPagedas (PGPub US 2007/0135780 A1) in view of Collins (PGPub US 2013/0253267 A1) and Savage et al. (Patent No. US 6,039,748).
With respect to claim 69, Pagedas discloses a tissue containment and removal system (16 and 10 in Fig. 1), comprising: a tissue container (16) including an interior volume (26) and a wall portion (22 in Fig. 1 or 28, 30, and 31 in Fig. 3); a morcellator (10), comprising: a housing (11 and 13), and a tissue cutter (33 and 32 in Fig. 2) that has a distal end (17), a cutter blade (32) disposed on the distal end (17), an outer dimension that is at least partially disposable within the interior volume (26) of the tissue container (32 within 16 in Figs. 1-2); a cannula (19) which is at least partially disposable within the interior volume (26) of the tissue container (19 within 16 in Fig. 1) and which includes a lumen that is configured for axial passage of the tissue cutter (33 travels within 19 in Fig. 2); and wherein the wall portion (22 in Fig. 1 or 28, 30, and 31 in Fig. 3) of the tissue container (16 in Fig. 1) comprises an electrically conductive layer (30 in Fig. 3) which is electrically coupled to an electrical circuit that is also electrically coupled to the cutter blade (32 in Fig. 2) (abstract: "Electrical communication between the second layer and the morcellator completes an electrical circuit"), the electrical circuit being configured to emit a warning when the cutter blade (32) makes electrical contact with the electrically conductive layer (30 in Fig. 3) of the tissue [container] (16) (PP [0021]: "In response to tearing or cutting through of the non-conductive layer 28 and contact between the blade 32 and the conductive layer 30, shown as point C, a circuit is completed, and further movement of the morcellator is prevented. Alternatively, an audio and/or visual signal may be activated when the blade 32 comes into contact with the conductive layer").
	However, Pagedas fails to explicitly disclose wherein the wall portion of the tissue container includes high strength cut and puncture resistant material or wherein the tissue cutter has a central lumen.
	In the same field of endeavor of laparoscopic morcellation bags (PP [0014]: “providing a laparoscopic bag”), Collins teaches a tissue container (12 in Fig. 3) with a wall portion (8, 9, and 10), wherein the wall portion (8, 9, and 10) of the tissue container (12) includes high strength cut and puncture resistant material (PP [0063]: "a middle layer which is resistant to morcellation").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Pagedas reference to incorporate the teachings of Collins and include wherein the wall portion of the tissue container includes high strength cut and puncture resistant material. One of ordinary skill in the art would have been motivated to perform this modification in order to prevent the bag from rupturing, ensuring “an enclosed environment from which traces of the specimen cannot escape” (PP [0058]).
	In the same field of endeavor of morcellation (abstract), Savage et al. teaches a morcellator (10 in Fig. 1) comprising a tissue cutter (12) wherein the tissue cutter (12) has a central lumen (col. 4, line 16: “a rotating tubular cutting member 12”, emphasis added).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Pagedas reference to incorporate the teachings of Savage et al. and include wherein the tissue cutter has a central lumen. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of tissue cutters that would have yielded predictable results.
Regarding claim 76, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. Pagedas further discloses wherein the electrically conductive layer (30 in Fig. 3) comprises metal filaments (PP [0019]: "A second or outer layer 30 is positioned over the first layer 28 and is preferably fabricated from a biocompatible electrically conductive material, e.g., surgical steel mesh").
Regarding claim 77, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. Pagedas further discloses wherein the electrically conductive layer (30 in Fig. 3) comprises a metal mesh (PP [0019]: "A second or outer layer 30 is positioned over the first layer 28 and is preferably fabricated from a biocompatible electrically conductive material, e.g., surgical steel mesh").
Regarding claim 78, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. However, Pagedas fails to explicitly disclose wherein the metal mesh (PP [0019]: "A second or outer layer 30 is positioned over the first layer 28 and is preferably fabricated from a biocompatible electrically conductive material, e.g., surgical steel mesh") comprises a thickness of about 0.0005 inches to about 0.004 inches.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Pagedas reference to include wherein the metal mesh comprises a thickness of about 0.0005 inches to about 0.004 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed  device and a device  having the claimed  relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc.,  725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert.  denied,  469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Pagedas would not operate differently with the claimed metal mesh thickness. Further, applicant places no criticality on the range claimed, indicating simply that the thickness “may” be between the claimed range (spec. PP [00259]: “In some cases, the middle layer 874 may include a metallic wire mesh that has a thickness of about 0.0005 inches to about 0.004 inches”).
With respect to claim 80, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. Pagedas further discloses wherein the metal mesh comprises a material selected from the group consisting of stainless steel, nickel titanium alloy, and spring steel (PP [0019]: "A second or outer layer 30 is positioned over the first layer 28 and is preferably fabricated from a biocompatible electrically conductive material, e.g., surgical steel mesh").
Regarding claim 81, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. Pagedas further discloses wherein the wall portion (22 in Fig. 1 or 28, 30, and 31 in Fig. 3) comprises a material selected from the group consisting of polyethylene, poly-paraphenylene terepthalamide, polyurethane, polyimide, polytetraflyoroethylene and nylon (PP [0019]: "An inner or first layer 28 of the bag 16 preferably is fabricated from a polymer or other biocompatible electrically non-conductive material, e.g., transparent plastics such as polyurethane, nylon, latex, flexible fabrics, or other similar materials", emphasis added).
With respect to claim 82, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. However, Pagedas fails to explicitly disclose wherein the wall portion (22 in Fig. 1 or 28, 30, and 31 in Fig. 3) comprises a thickness of about 0.001 inches to about 0.010 inches.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Pagedas reference to include wherein the wall portion comprises a thickness of about 0.001 inches to about 0.010 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed  device and a device  having the claimed  relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc.,  725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert.  denied,  469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Pagedas would not operate differently with the claimed wall portion thickness. Further, applicant places no criticality on the range claimed, indicating simply that the thickness “may” be between the claimed range.
With respect to claim 88, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. However, Pagedas fails to disclose wherein the tissue containment and removal system further comprises a tenaculum which comprises jaws configured for releasably securing tissue disposed at a distal end thereof, and which is at least partially disposeable within the interior volume of the tissue container through the central lumen of the tissue cutter.
	In the same field of endeavor of morcellation (abstract), Savage et al. teaches a morcellator (10 in Fig. 1) comprising a tissue cutter (12) wherein the tissue cutter (12) has a central lumen (col. 4, line 16: “a rotating tubular cutting member 12”, emphasis added). Savage et al. further teaches a tenaculum (42 in Fig. 2) which comprises jaws (44) configured for releasably securing tissue disposed at a distal end thereof (44 grasps ‘M’ in Fig. 4A), and which is at least partially disposable within the interior volume of the tissue container (this device would be able to be disposed through the tissue container of Pagedas) through the central lumen of the tissue cutter (44 through 12 in Fig. 2).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Pagedas disclosure to incorporate the teachings of Savage et al. and include wherein the tissue containment and removal system further comprises a tenaculum which comprises jaws configured for releasably securing tissue disposed at a distal end thereof, and which is at least partially disposeable within the interior volume of the tissue container through the central lumen of the tissue cutter. One of ordinary skill in the art would have been motivated to perform this modification in order to allow for the user to grasp and move the tissue (abstract: “A laparoscopic grasping instrument is inserted through the lumen and draws the tissue proximally through the morcellator”).
Regarding claim 89, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. However, Pagedas fails to disclose wherein the tenaculum further comprises a tenaculum stop disposed on a proximal portion of a tenaculum shaft of the tenaculum and which is configured to limit the distance of extension of the jaws from a blade of the tissue cutter.
	In the same field of endeavor of morcellation (abstract), Savage et al. teaches a morcellator (10 in Fig. 1) comprising a tissue cutter (12) wherein the tissue cutter (12) has a central lumen (col. 4, line 16: “a rotating tubular cutting member 12”, emphasis added). Savage et al. further teaches a tenaculum (42 in Fig. 2) which comprises jaws (44) wherein the tenaculum (42) further comprises a tenaculum stop (edge of 46, shown below) disposed on a proximal portion of a tenaculum shaft (left end of 42) of the tenaculum (42) and which is configured to limit the distance of extension of the jaws (44) from a blade of the tissue cutter (12).

    PNG
    media_image1.png
    423
    534
    media_image1.png
    Greyscale

	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Pagedas disclosure to incorporate the teachings of Savage et al. and include wherein the tenaculum further comprises a tenaculum stop disposed on a proximal portion of a tenaculum shaft of the tenaculum and which is configured to limit the distance of extension of the jaws from a blade of the tissue cutter. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results.
Regarding claim 90, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. However, Pagedas fails to disclose wherein the tenaculum stop is positioned on the tenaculum shaft so as to limit the extension of the jaws from the blade up to a distance of up to about 30 mm.
	In the same field of endeavor of morcellation (abstract), Savage et al. teaches a morcellator (10 in Fig. 1) comprising a tissue cutter (12) wherein the tissue cutter (12) has a central lumen (col. 4, line 16: “a rotating tubular cutting member 12”, emphasis added). Savage et al. further teaches a tenaculum (42 in Fig. 2) which comprises jaws (44) wherein the tenaculum (42) further comprises a tenaculum stop (edge of 46, shown above) wherein the tenaculum stop (edge of 46, shown above) is positioned on the tenaculum shaft (48) so as to limit the extension of the jaws (44) from the blade (12).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Pagedas disclosure to incorporate the teachings of Savage et al. and include wherein the tenaculum stop is positioned on the tenaculum shaft so as to limit the extension of the jaws from the blade. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results.
	However, Savage et al. fails to explicitly teach wherein the extension of the jaws from the blade is limited up to a distance of up to about 30 mm.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Savage et al. reference to include wherein the extension of the jaws from the blade is limited up to a distance of up to about 30 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device  having the claimed  relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc.,  725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert.  denied,  469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Pagedas would not operate differently with the claimed extension limitation distance. Further, applicant places no criticality on the range claimed, indicating simply that the the tenaculum stop “may” limit the distal extension of the jaws from the blade to a distance of up to about 30 mm (spec. PP [00327]).
With respect to claim 91, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. Pagedas further discloses wherein an outside surface of the tissue cutter (32 in Fig. 2) is disposed in close proximity with an inside surface of the central lumen of the cannula (19).
Regarding claim 99, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. However, Pagedas fails to disclose an obturator which is configured to be slidably disposed within the central lumen of the tissue cutter of the morcellator with an outer surface of the obturator disposed in close proximity to an inner surface of the central lumen of the tissue cutter.
	In the same field of endeavor of morcellation (abstract), Savage et al. teaches a morcellator (10 in Fig. 1) comprising a tissue cutter (12) wherein the tissue cutter (12) has a central lumen (col. 4, line 16: “a rotating tubular cutting member 12”, emphasis added). Savage et al. further teaches an obturator (col. 5, lines 38-41: “An obturator may be inserted through the lumen of the inner tube and extend distally of morcellator 10 to help minimize trauma during insertion”) which is configured to be slidably disposed within the central lumen of the tissue cutter (lumen through 12) of the morcellator (10, inner tube 14 is within the lumen of the cutter 12, therefore the obturator is within the lumen of the cutter 12 as well) with an outer surface of the obturator disposed in close proximity to an inner surface of the central lumen of the tissue cutter (obturator extends distally past the morcellator 10, therefore it would be in close proximity to the inner surface of the lumen of the cutter 12).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Pagedas disclosure to incorporate the teachings of Savage et al. and include an obturator which is configured to be slidably disposed within the central lumen of the tissue cutter of the morcellator with an outer surface of the obturator disposed in close proximity to an inner surface of the central lumen of the tissue cutter. One of ordinary skill in the art would have been motivated to perform this modification in order to minimize trauma during insertion (col. 5, lines 38-41).
With respect to claim 116, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. However, Pagedas fails to disclose wherein the tenaculum further comprises an optical objective disposed on a distal section of the tenaculum and which is configured to image in a distal direction along a longitudinal axis of the tenaculum.
	In the same field of endeavor of morcellation (abstract), Savage et al. teaches a morcellator (10 in Fig. 1) comprising a tissue cutter (12) wherein the tissue cutter (12) has a central lumen (col. 4, line 16: “a rotating tubular cutting member 12”, emphasis added). Savage et al. further teaches a tenaculum (42 in Fig. 2) which comprises jaws (44) wherein the tenaculum (42) further comprises a tenaculum stop (edge of 46, shown above) wherein the tenaculum (42) further comprises an optical objective (col. 5, lines  27-29: “Alternatively, optical imaging capabilities may be incorporated into morcellator 10 or the associated surgical implement”) disposed on a distal section of the tenaculum (right end of 42) and which is configured to image in a distal direction (any imaging would be performed in a distal direction as that is where the surgical site is) along a longitudinal axis of the tenaculum (42).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Pagedas disclosure to incorporate the teachings of Savage et al. and include wherein the tenaculum further comprises an optical objective disposed on a distal section of the tenaculum and which is configured to image in a distal direction along a longitudinal axis of the tenaculum. One of ordinary skill in the art would have been motivated to perform this modification in order to direct the tissue removal system (col. 5, lines 31-32).
Regarding claim 119, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. Pagedas further discloses wherein the wall portion (22 in Fig. 1 or 28, 30, and 31 in Fig. 3) of the container (16) comprises a composite multiple layer structure (layers 28, 30, and 31 in Fig. 3) including an inner layer (28) disposed inside the electrically conductive layer (30), the inner layer (28) comprising a polymer material (PP [0019]: "An inner or first layer 28 of the bag 16 preferably is fabricated from a polymer or other biocompatible electrically non-conductive material, e.g., transparent plastics such as polyurethane, nylon, latex, flexible fabrics, or other similar materials").
With respect to claim 120, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. Pagedas further discloses wherein the polymer material of the inner layer (28 in Fig. 3) comprises a material selected from the group consisting of polyethylene, poly-paraphenylene terepthalamide, polyurethane, polyimide, polytetrafluroethylene, and nylon (PP [0019]: "An inner or first layer 28 of the bag 16 preferably is fabricated from a polymer or other biocompatible electrically non-conductive material, e.g., transparent plastics such as polyurethane, nylon, latex, flexible fabrics, or other similar materials").
Regarding claim 121, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. However, Pagedas fails to explicitly disclose wherein the inner layer comprises a thickness of about 0.001 inches to about 0.010 inches.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Pagedas reference to include wherein the inner layer comprises a thickness of about 0.001 inches to about 0.010 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed  device and a device  having the claimed  relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc.,  725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert.  denied,  469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Pagedas would not operate differently with the claimed inner wall thickness. Further, applicant places no criticality on the range claimed, indicating simply that the thickness “may” be between the claimed range.
With respect to claim 122, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. Pagedas further discloses an outer layer (31 in Fig. 3) disposed outside the electrically conductive layer (30), the outer layer (31) comprising a polymer material (PP [0019]: "An inner or first layer 28 of the bag 16 preferably is fabricated from a polymer or other biocompatible electrically non-conductive material, e.g., transparent plastics such as polyurethane, nylon, latex, flexible fabrics, or other similar material", PP [0022]: "The third layer 31 may be formed of the same material as the first layer 28").
Regarding claim 123, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. However, Pagedas fails to explicitly disclose wherein the outer layer comprises a thickness of about 0.001 inches to about 0.010 inches.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Pagedas reference to include wherein the outer layer comprises a thickness of about 0.001 inches to about 0.010 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed  device and a device  having the claimed  relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc.,  725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert.  denied,  469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Pagedas would not operate differently with the claimed outer wall thickness. Further, applicant places no criticality on the range claimed, indicating simply that the thickness “may” be between the claimed range.
Claim 115 is rejected under 35 U.S.C. 103 as being unpatentable over Pagedas (PGPub US 2007/0135780 A1) in view of Collins (PGPub US 2013/0253267 A1) and Savage et al. (Patent No. US 6,039,748) as applied to claims 69, 76-78, 80-82, 88-91, 99, 116 and 119-123 above, and further in view of Hooven (Patent No. US 5,814,044).
With respect to claim 115, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. However, Pagedas fails to disclose a releasable mount that releasably secures a proximal end of the cannula to the housing in both a protected position with the distal end of the cannula extending distally over the cutter blade with the cutter blade being covered by the distal end of the cannula and a cutting position with the distal end of the cannula disposed in a position which is axially proximal of the cutter blade with the cutter blade exposed for tissue cutting and morcellation.
	In the same field of endeavor of morcellation (abstract), Hooven teaches a morcellator (Figs. 3-4) comprising a housing (42), a hollow inner tube (24) which is comparable to the cutter blade, and a cannula (22). Hooven further teaches a releasable mount (30) that releasably secures a proximal end of the cannula (22) to the housing (42) in both a protected position with the distal end of the cannula extending distally over the cutter blade with the cutter blade being covered by the distal end of the cannula and a cutting position with the distal end of the cannula disposed in a position which is axially proximal of the cutter blade with the cutter blade exposed for tissue cutting and morcellation (col. 5, lines 30-31: “the inner tube 24 may be axially movable relative to the outer tube 22”, since the inner tube/cutter is able to translate with respect to the outer tube/cannula, these positions are both possible).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Pagedas to incorporate the teachings of Hoover and include a releasable mount that releasably secures a proximal end of the cannula to the housing in both a protected position with the distal end of the cannula extending distally over the cutter blade with the cutter blade being covered by the distal end of the cannula and a cutting position with the distal end of the cannula disposed in a position which is axially proximal of the cutter blade with the cutter blade exposed for tissue cutting and morcellation. One of ordinary skill in the art would have been motivated to perform this modification in order to prevent unnecessary damage to the tissue container (col. 5, lines 38-40: “This feature may prevent unnecessary damage to… the tissue container”).
Claim 117 is rejected under 35 U.S.C. 103 as being unpatentable over Pagedas (PGPub US 2007/0135780 A1) in view of Collins (PGPub US 2013/0253267 A1) and Savage et al. (Patent No. US 6,039,748) as applied to claims 69, 76-78, 80-82, 88-91, 99, 116 and 119-123 above, and further in view of Rosenblatt et al. (PGPub US 2010/0305566 A1).
With respect to claim 117, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. However, Pagedas and Savage et al. fail to disclose or teach wherein the optical objective is operatively coupled to a video display.
	In the same field of endeavor of morcellation (abstract), Rosenblatt et al. discloses a morcellator (Fig. 9) comprising an optical objective (not shown, but there must implicitly be an optical objective to show video footage) video display (see Fig. 8).
	It would have been prima facie obvious for one of ordinary skill in the art to have further modified the Pagedas reference to incorporate the teachings of Rosenblatt et al. and include wherein the optical objective is operatively coupled to a video display. One of ordinary skill in the art would have been motivated to perform this modification in order to facilitate the morcellation procedure (PP [0013]: “in order to facilitate morcellation for the surgeon operating the morcellator”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lehmann et al. (PGPub US 2015/0320409 A1) teaches a morcellator and a tissue containment system.
Fleming (PGPub US 2011/0270265 A1) teaches a system for removing tissue from a body cavity including a retrieval bag (abstract).
Do et al. (PGPub US 2017/0049427 A1) teaches a variety of tissue containment bags.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771   
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771